

	

		II

		Calendar No. 89

		109th CONGRESS

		1st Session

		S. 872

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Dorgan (for himself,

			 Ms. Mikulski, and

			 Ms. Stabenow) introduced the following

			 bill; which was read the first time

		

		

			April 22, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide for

		  the taxation of income of controlled foreign corporations attributable to

		  imported property.

	

	

		1.Taxation of income of

			 controlled foreign corporations attributable to imported property

			(a)General

			 ruleSubsection (a) of section 954 of the Internal Revenue Code

			 of 1986 (defining foreign base company income) is amended by striking

			 and at the end of paragraph (4), by striking the period at the

			 end of paragraph (5) and inserting , and, and by adding at the

			 end the following new paragraph:

				

					(6)imported property

				income for the taxable year (determined under subsection (j) and reduced as

				provided in subsection

				(b)(5)).

					.

			(b)Definition of

			 imported property incomeSection 954 of the Internal Revenue Code

			 of 1986 is amended by adding at the end the following new subsection:

				

					(j)Imported

				property income

						(1)In

				generalFor purposes of subsection (a)(6), the term

				imported property income means income (whether in the form of

				profits, commissions, fees, or otherwise) derived in connection with—

							(A)manufacturing,

				producing, growing, or extracting imported property;

							(B)the sale,

				exchange, or other disposition of imported property; or

							(C)the lease,

				rental, or licensing of imported property.

							Such term

				shall not include any foreign oil and gas extraction income (within the meaning

				of section 907(c)) or any foreign oil related income (within the meaning of

				section 907(c)).(2)Imported

				propertyFor purposes of this subsection—

							(A)In

				generalExcept as otherwise provided in this paragraph, the term

				imported property means property which is imported into the United

				States by the controlled foreign corporation or a related person.

							(B)Imported

				property includes certain property imported by unrelated

				personsThe term imported property includes any

				property imported into the United States by an unrelated person if, when such

				property was sold to the unrelated person by the controlled foreign corporation

				(or a related person), it was reasonable to expect that—

								(i)such property

				would be imported into the United States; or

								(ii)such property

				would be used as a component in other property which would be imported into the

				United States.

								(C)Exception for

				property subsequently exportedThe term imported

				property does not include any property which is imported into the United

				States and which—

								(i)before

				substantial use in the United States, is sold, leased, or rented by the

				controlled foreign corporation or a related person for direct use, consumption,

				or disposition outside the United States; or

								(ii)is used by the

				controlled foreign corporation or a related person as a component in other

				property which is so sold, leased, or rented.

								(3)Definitions and

				special rules

							(A)ImportFor

				purposes of this subsection, the term import means entering, or

				withdrawal from warehouse, for consumption or use. Such term includes any grant

				of the right to use intangible property (as defined in section 936(h)(3)(B)) in

				the United States.

							(B)United

				StatesFor purposes of this subsection, the term United

				States includes the Commonwealth of Puerto Rico, the Virgin Islands of

				the United States, Guam, American Samoa, and the Commonwealth of the Northern

				Mariana Islands.

							(C)Unrelated

				personFor purposes of this subsection, the term unrelated

				person means any person who is not a related person with respect to the

				controlled foreign corporation.

							(D)Coordination

				with foreign base company sales incomeFor purposes of this

				section, the term foreign base company sales income shall not

				include any imported property

				income.

							.

			(c)Separate

			 application of limitations on foreign tax credit for imported property

			 income

				(1)Before

			 2007

					(A)In

			 generalParagraph (1) of section 904(d) of the Internal Revenue

			 Code of 1986 (relating to separate application of section with respect to

			 certain categories of income), as in effect for taxable years beginning before

			 January 1, 2007, is amended by striking and at the end of

			 subparagraph (H), by redesignating subparagraph (I) as subparagraph (J), and by

			 inserting after subparagraph (H) the following new subparagraph:

						

							(I)imported property

				income,

				and

							.

					(B)Imported

			 property income definedParagraph (2) of section 904(d) of such

			 Code, as so in effect, is amended by redesignating subparagraphs (H) and (I) as

			 subparagraphs (I) and (J), respectively, and by inserting after subparagraph

			 (G) the following new subparagraph:

						

							(H)Imported

				property incomeThe term imported property income

				means any income received or accrued by any person which is of a kind which

				would be imported property income (as defined in section

				954(j)).

							.

					(C)Look-thru rules

			 to applySubparagraph (F) of section 904(d)(3) of such Code, as

			 so in effect, is amended by striking or (D) and inserting

			 (D), or (I).

					(2)After

			 2006

					(A)In

			 generalParagraph (1) of section 904(d) of such Code (relating to

			 separate application of section with respect to certain categories of income),

			 as in effect for taxable years beginning after December 31, 2006, is amended by

			 striking and at the end of subparagraph (A), by redesignating

			 subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A)

			 the following new subparagraph:

						

							(B)imported property

				income,

				and

							.

					(B)Imported

			 property income definedParagraph (2) of section 904(d) of such

			 Code, as so in effect, is amended by redesignating subparagraphs (I) and (J) as

			 subparagraphs (J) and (K), respectively, and by inserting after subparagraph

			 (H) the following new subparagraph:

						

							(I)Imported

				property incomeThe term imported property income

				means any income received or accrued by any person which is of a kind which

				would be imported property income (as defined in section

				954(j)).

							.

					(C)Conforming

			 amendmentClause (ii) of section 904(d)(2)(A) of such Code, as so

			 in effect, is amended by inserting or imported property income

			 after passive category income.

					(d)Technical

			 amendments

				(1)Clause (iii) of

			 section 952(c)(1)(B) of the Internal Revenue Code of 1986 (relating to certain

			 prior year deficits may be taken into account) is amended—

					(A)by redesignating

			 subclauses (II), (III), (IV), and (V) as subclauses (III), (IV), (V), and (VI),

			 and

					(B)by inserting

			 after subclause (I) the following new subclause:

						

							(II)imported

				property

				income,

							.

					(2)Paragraph (5) of

			 section 954(b) of such Code (relating to deductions to be taken into account)

			 is amended by striking and the foreign base company oil related

			 income and inserting the foreign base company oil related

			 income, and the imported property income.

				(e)Effective

			 dates

				(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply to taxable years of foreign corporations beginning

			 after the date of the enactment of this Act, and to taxable years of United

			 States shareholders within which or with which such taxable years of such

			 foreign corporations end.

				(2)Subsection

			 (c)The amendments made by

			 subsection (c)(1) shall apply to taxable years beginning after the date of the

			 enactment of this Act and before January 1, 2007, and the amendments made by

			 subsection (c)(2) shall apply to taxable years beginning after December 31,

			 2006.

				

	

		April 22, 2005

		Read the second time and placed on the

		  calendar

	

